Appeal Reinstated and Order filed January 10, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00433-CR
                                     ____________

                     ANTHONY WHITNEY NORMAN, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                         On Appeal from the 262nd District Court
                                  Harris County, Texas
                             Trial Court Cause No. 1248767


                                        ORDER

       Appellant is represented by appointed counsel, Angela L Cameron, of the Harris
County Public Defender’s Office. On October 11, 2011, appellant filed a motion to
dismiss his appointed attorney and to proceed pro se on appeal. Neither counsel for
appellant or for the State filed a response to the motion.

       When a criminal appellant waives his right to appointed counsel, he waives many
traditional benefits associated with the right to counsel. Before an appellant may dismiss
appointed counsel and proceed pro se, the waiver must be “knowingly and intelligently”
made. See Faretta v. California, 95 S. Ct. 2525; 422 U.S. 806, (1975).
       In Martinez v. California, 528 U.S. 152, 120 S. Ct. 684 (2000), the United States
Supreme Court reaffirmed its holding that criminal defendants have a constitutional right
to conduct their own defense at trial, if they voluntarily and intelligently elect to do so;
however, the Court then held that criminal defendants have no federal constitutional right
to represent themselves on direct appeal from a conviction. 120 S. Ct. at 686-92. The
Court added that appellate courts may, in the exercise of their discretion, allow a defendant
to proceed pro se on appeal based on the best interests of the defendant and the
government.     Id. at 691-92.    In other words, criminal defendants have no federal
constitutional right to self-representation on direct appeal, but states are not precluded from
recognizing such a right under their own constitutions. Id.

       This court has adopted the standard established in Martinez, and we review requests
to proceed pro se on a case-by-case basis considering the best interests of both the criminal
appellant and the State. See Hadnot v. State, 14 S.W.3d 348, 349 (Tex. App.—Houston
[14th Dist.] 2000) (order); Massingill v. State, 14 S.W.3d 380, 381 (Tex. App.—Houston
[14th Dist.] 2000) (order).

       Accordingly, we abated the appeal and requested the trial court to conduct a hearing
to determine whether appellant wishes to discharge his appointed attorney and proceed
with his appeal pro se; whether the waiver of assistance of counsel is made voluntarily,
knowingly and intelligently; whether appellant’s decision to proceed pro se is in the best
interest of appellant and of the State; and whether appellant is fully aware of the dangers
and disadvantages of self-representation.

       A record of the trial court’s hearing was filed in this court on December 27, 2011.
At the hearing, the court inquired about appellant’s educational background. He has a
high school diploma, attended college, and has various technical certifications. He has
also worked on several appeals while in prison. He stated that he understands habeas
corpus, and the grounds for appeal cited in his pro se brief previously submitted to this
court. He cited to Jackson v. Virginia, and stated that he is “versed well enough” to handle
his own appeal. He asserted that it is in his best interest to proceed pro se. The court

                                              2
advised him that he is entitled to an attorney and that his current appointed attorney is
experienced. He felt that he is not disadvantaged on appeal; the only disadvantage he saw
was appearing at oral argument, but he does not foresee a necessity for oral argument in
this case. Appellant stated that it is his desire to represent himself on appeal. His counsel
had no objection and stated that appellant’s complete record had already been sent to him.
Counsel for the State raised no objection.

       After review of the hearing record, we conclude that appellant’s waiver of
appointed counsel is knowingly and intelligently made and he may proceed pro se on
appeal. The record on appeal is complete, and appellant has filed a pro se brief.

       Accordingly, we ORDER the appeal REINSTATED. Counsel for the State is
ordered to file a State’s brief in response to appellant’s pro se brief. The State’s brief shall
be due on or before February 10, 2012.


                                       PER CURIAM


Panel consists of Chief Justice Hedges and Justices Christopher and Jamison.




                                               3